ROY NOBLE LEE, Justice,
for the Court:
Kenneth William Wheat was found guilty in the Circuit Court of Harrison County, Mississippi, on a charge of capital murder. The jury was unable to agree upon his sentence and the trial judge, Honorable Ru*1181ble Griffin, sentenced him to life imprisonment.
Wheat was indicted for the capital murder of Teresa C. Hayes Mayer and Joseph M. Mayer in separate indictments. He was tried first on the indictment for capital murder of Mrs. Mayer and was sentenced to life imprisonment December 7, 1979. Subsequently, he was tried for the capital murder of Joseph M. Mayer, was found guilty, and was sentenced by the jury to death. That sentence and judgment were entered January 18, 1980.
Joseph M. Mayer and Teresa C. Mayer were married July 28, 1979, in Paducah, Kentucky, and they went from there via Memphis, Tennessee, to the Mississippi Gulf Coast on their honeymoon, arriving in Gulf-port Sunday afternoon, July 29,1979. They were not heard from again until their bodies were found in a wooded area north of Gulfport on July 81, 1979.
The capital case in which the death penalty was imposed, although tried subsequently to the present case which resulted in a life sentence, has already been presented to this Court and the judgment and death penalty were affirmed on October 2, 1982, in Wheat v. State, 420 So.2d 229 (Miss.1982).
The facts are fully stated in that opinion, they apply as well to the present case, and will not be set out again. There are five assignments of error here. Four are identical to those briefed and argued in the first Wheat case. The fifth error assigned is whether or not the lower court erred in admitting evidence concerning the testimony of Wheat’s extradition from the State of Florida. We find no merit in that argument and Wheat, supra, answers the other four assignments.
The callous and senseless murders of these young people, who had the inalienable right to life and the pursuit of happiness, were atrocious and heinous beyond description. In reflecting upon the species Homo sapiens, now supposedly advanced to an enlightened and civilized age, we cannot help but wonder — how could it ever enter into the heart of man to take the lives so brutally of two such innocent young people! The judgment of the lower court is affirmed.
AFFIRMED.
PATTERSON, C.J., WALKER and BROOM, P.JJ., and BOWLING, HAWKINS, DAN M. LEE, PRATHER and ROBERTSON, JJ., concur.